         Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 KAYLA DIONNE LEWIS, et al.,

                Plaintiffs,

 v.                                                   Civil Action No. 15-352 (RBW)

 GOVERNMENT OF THE
 DISTRICT OF COLUMBIA,

               Defendant.



      REPLY IN SUPPORT OF DEFENDANT THE DISTRICT OF COLUMBIA’S
          MOTION TO DISMISS THE THIRD AMENDED COMPLAINT

                                       INTRODUCTION

       Plaintiffs’ lengthy and disjointed opposition to the District of Columbia’s (the District)

motion to dismiss lacks merit. This Court has already ruled that plaintiff Felton Hill’s (Hill)

detention after an initial appearance in the Superior Court of the District of Columbia (Superior

Court) did not violate the Fourth Amendment. Hill’s new (and unpled) allegation that his Fourth

Amendment rights were violated after a finding of no probable cause, and his alternative claim

that his Fourth Amendment rights were violated because Magistrate Judge Karen A. Howze did

not make a probable cause finding at his initial appearance, are misguided and do not warrant

reconsideration. In addition, plaintiff Kayla Lewis (Lewis) fails to rebut the District’s argument

that her allegations in Claim I are subsumed in Claim II, given both claims allege a Fourth

Amendment violation based on her detention following an initial appearance. Similarly, plaintiffs’

attempt to hold the District liable for Claims I and II by arguing that Magistrate Judge Howze acted

in an “administrative” capacity when she ordered their detention, disregards the Superior Court

Rules of Criminal Procedure and Magistrate Judge Howze’s detention order, which demonstrate
            Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 2 of 9



she exercised her “discretion” and acted in a judicial capacity. As the District argued in its motion

to dismiss, this conduct cannot give rise to municipal liability under 42 U.S.C. § 1983 (Section

1983). Finally, plaintiffs concede that dismissal of their Fifth Amendment strip-search claim is

appropriate by failing to address the District’s argument that a strip-search claim can only be

asserted under the Fourth, not the Fifth, Amendment. Claims I and II, and the Fifth Amendment

strip-search claim asserted in Claim III, should be dismissed.

                                          ARGUMENT

   I.        Claim I Fails to State A Fourth Amendment Violation As To Plaintiff Hill And Is
             Duplicative of Plaintiff Lewis’s Allegations In Claim II.

        A. Hill’s Detention Does Not Violate The Fourth Amendment.

        Hill contends that Magistrate Judge Howze improperly ordered a Gerstein perfection

hold—a procedure by which the government requests a 24-hour hold following an arraignment to

allow the correction of a Gerstein affidavit1—after his initial appearance in Superior Court on July

8, 2014. Opp’n [86] at 4. He maintains that this violated his Fourth Amendment right to be free

from an unreasonable seizure because: (1) he was detained after Magistrate Judge Howze “made

a finding of no probable cause” at his initial appearance, id. at 4, 12; or, in the alternative, (2)

Gerstein v. Pugh, 420 U.S. 103 (1975) required his release after the initial appearance because

Magistrate Judge Howze did not find that the District established probable cause and the District

had completed the administrative steps incident to arrest, Opp’n at 4, 18-20, 24-35. These

arguments fail.



        1
          A Gerstein affidavit is an arresting police officer’s sworn statement that probable cause
exists to believe that a crime was committed, and that the person identified in the statement is the
one who committed the crime. See Gerstein v. Pugh, 420 U.S. 103, 120 (1975). The record reflects
that Hill committed the offense referenced in the Gerstein affidavit because he pled guilty two
days after his initial appearance. See Def.’s Mot. to Dismiss (Mot.) [59], Ex. E [59-6].
                                                  2
         Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 3 of 9



       First, as explained in the District’s motion to dismiss, Mot. at 15, Hill asserts one theory in

support of Claim I: a violation of his Fourth Amendment rights under Gerstein based on the

District “holding [him] after presentment after the administrative steps incident to [his arrest] had

been completed without an affirmative finding of probable cause ….” Third Am. Compl. ¶ 103;

see also Mot. at 17. Hill does not allege that his Fourth Amendment rights were violated based on

a detention after Magistrate Judge Howze “made a finding of no probable cause.” See Third Am.

Compl. at ¶¶ 103-04. Because Hill cannot amend his pleading in response to a dispositive motion,

Arbitraje Casa De Cambio v. United States Postal Serv., 297 F. Supp. 2d 165, 170 (D.D.C. 2003),

the Court should reject this argument.

       Hill’s argument also fails on the merits. This Court already found that Hill’s assertion that

Magistrate Judge Howze “made a finding of no probable cause” is implausible because it “is belied

by the transcript of that proceeding.” June 27, 2016 Memorandum Opinion (Mem. Op.) [17] at 7-

8. “It is apparent from this transcript that … Magistrate Judge [Howze] deferred her ruling on the

issue of probable cause until the subsequent hearing.” Id. at 8. Hill cannot undermine this ruling,

which is consistent with the Superior Court Rules of Criminal Procedure that were in effect. See

Super. Ct. Crim. R. 1 (2014 ed.) (“These Rules govern the procedure in the Superior Court of the

District of Columbia, Criminal Division ….”); Super. Ct. Crim. R. 5(c) (2014 ed.) (“If the Court

determines, based on the information offered by the prosecutor, that there is no probable cause,

the Court shall release the defendant, without significant restraints on the defendant’s liberty, and

shall order the defendant to appear for the next Court proceeding.”).

       Second, as demonstrated in the District’s motion, Mot. at 17, the Court has also found that

Hill’s Fourth Amendment rights were not violated by his detention after the initial appearance. See

Mem. Op. at 7-8. “Hill was released within forty-eight hours of his arrest …, [so] Hill carries the

                                                 3
         Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 4 of 9



burden to ‘prove that [his] probable cause determination was delayed unreasonably,’ such as ‘for

the purpose of gathering additional evidence to justify the arrest, a delay motivated by ill will

against the arrested individual, or delay for delay’s sake.’” Id. at 7 (citing Cty. of Riverside v.

McLaughlin, 500 U.S. 44, 56 (1991) (Riverside)). Hill failed to do so in his Amended Complaint,

see id. at 8, and cannot make such arguments in response to the District’s motion to dismiss given

the Court’s prior ruling. “[I]t is well known that the ‘Fourth Amendment does not compel an

immediate determination of probable cause upon completing the administrative steps incident to

arrest[,]’” Ortiz v. City of Chicago, 656 F.3d 523, 540 (7th Cir. 2011) (quoting Riverside, 500 U.S.

at 53-54), and that “[c]ourts cannot ignore the often unavoidable delays in … obtaining the

presence of an arresting officer …[,]” Riverside, 500 U.S. at 56-57.

       Hill’s claim that the 48-hour presumption articulated in Riverside is inapplicable because

he asserts Count I under Gerstein instead of Riverside, Opp’n at 24, misses the mark. In Gerstein,

the Supreme Court determined that the Fourth Amendment required a state to “provide a fair and

reliable determination of probable cause as a condition for any significant pretrial restraint of

liberty, and this determination must be made by a judicial officer either before or promptly after

arrest.” 420 U.S. at 125. Riverside was in response to the varied interpretations of “promptness.”

There, the Supreme Court clarified that “a jurisdiction that provides judicial determinations of

probable cause within 48 hours of arrest will, as a general matter, comply with the promptness

requirement of Gerstein[,]” unless the plaintiff establishes there was an “unreasonable delay” of a

probable cause hearing. 500 U.S. at 56. Thus, the 48-hour presumption remains applicable in Hill’s

case. Plaintiffs’ reliance on Chortek v. Milwaukee, 356 F.3d 740 (7th Cir. 2004), see Opp’n at 27,

does not establish anything to the contrary. Chortek, 356 F.3d at 746 (summarizing the Riverside

holding and finding the 48-hour presumption inapplicable because “neither extended detention of

                                                 4
         Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 5 of 9



the plaintiffs nor probable cause hearings were contemplated. Rather, police held the plaintiffs

only while they completed their processing.”).

       In sum, Hill simply raises the same arguments this Court has previously rejected in granting

the District’s motion to dismiss his Fourth Amendment claims in the Amended Complaint.

Compare Opp’n with Pls.’ Opp’n to Def.’s Mot. to Dismiss Am. Compl. [14]. This Court need not

(and should not) reconsider those arguments. See Capitol Sprinkler Inspection, Inc. v. Guest Servs.,

630 F.3d 217, 226-27 (D.C. Cir. 2011) (district court does not abuse its discretion by denying

reconsideration of argument already rejected on the merits). Hill’s Claim I should be dismissed.

       B. Claim I Is Duplicative of Plaintiff Lewis’s Allegations in Claim II.

       Lewis is similarly mistaken that her Claim I is distinct from her Claim II “because the[]

[claims] do not stem from identical allegations.” Opp’n at 35. According to Lewis, Claim I is based

on a detention after Magistrate Judge Howze conducted a probable cause determination at her

initial appearance on November 3, 2014, and found that the Gerstein affidavit did not establish

probable cause. Id. Lewis contends that Claim II is based on the District holding her for more than

48 hours without a probable cause hearing. Id. This is tautology.

       In Claim I, Lewis attempts to hold the District liable for the same conduct alleged in Claim

II. See Third. Am. Compl. ¶¶ 102-09; Opp’n at 3, 4, 18. “[B]ecause [Lewis’s Claim I] ‘does not

present any legal or factual theories that are not already subsumed in … [Claim II],’” the Court

should dismiss Lewis’s Claim I. See WMI Liquidating Trust v. FDIC, 110 F. Supp. 3d 44, 59

(D.D.C. 2015) (Walton, J.) (quoting Rodriquez v. Lab. Corp. of Am. Holdings, 13 F. Supp. 3d 121,

128 (D.D.C. 2014)). Contrary to Lewis’s urging, Opp’n at 36, Soldal v. Cook County, 506 U.S. 56

(1992) does not require the Court to hold otherwise based on the notion that Lewis alleges a

violation of more than one constitutional right. 506 U.S. at 70 (allowing a plaintiff to assert two

                                                 5
             Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 6 of 9



claims based on the same wrong that implicates more than one constitutional right). That is simply

not the case here.

   II.         Claims I and II Should be Dismissed Because They are Premised on Actions by a
               Superior Court Judge, and Thus Plaintiffs Cannot Establish Municipal Liability
               Under Section 1983.

         Even if plaintiffs pled a predicate constitutional violation under the Fourth Amendment in

Claims I and II, plaintiffs acknowledge that “judges acting in their judicial capacity” cannot expose

the District to liability under Section 1983. See Opp’n at 39, 42. That proposition applies here.

         Plaintiffs contend that Magistrate Judge Howze acted pursuant to Super. Ct. Crim. R.

5(e)(1) when she ordered plaintiffs held in 2014 because, at Lewis’s initial appearance, Magistrate

Judge Howze “referenced the policy that she had been trained in,” stated that if the prosecution

asked for the hold “they get it,” and “automatically granted the Gerstein perfection holds.” Opp’n

at 17, 37. These statements, however, are insufficient to establish municipal liability, especially

given that Super. Ct. Crim. R. 5(e)(1)—the rule plaintiffs contend was the municipal custom or

policy—did not even exist at the time of plaintiffs’ initial appearances. See Super. Ct. Crim. R. 5

Cmt. to 2017 Amendments. To the extent plaintiffs rely on the version of Super. Ct. Crim. R. 5(c)

that was in effect at the time,2 that rule left to a judge’s discretion whether to “impose[] any

conditions of release.”




         2
             In 2014, Super. Ct. Crim. R. 5(c) provided, in relevant part:

         If at this hearing the Court imposes any conditions of release which constitute a
         significant restraint on pretrial liberty upon any person who was arrested without
         an arrest warrant, the Court shall, unless the defendant waives an initial probable
         cause determination, require the prosecutor to file with the Clerk of the Criminal
         Division by the end of the next working day a copy of a sworn statement of fact
         offered to establish probable cause ….

                                                     6
           Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 7 of 9



       At bottom, plaintiffs ask this Court to find that Magistrate Judge Howze followed a

Superior Court “administrative policy or custom” of granting Gerstein perfection holds. Opp’n 17,

38-39 (citing Odonnell v. Harris Cty., 892 F.3d 147 (5th Cir. 2018)). But in Odonnell, the Fifth

Circuit reiterated that a municipal judge acting to enforce state law does not act as a municipal

official or policymaker. 892 F.3d at 155. That is what Magistrate Judge Howze did in this case.

She ordered plaintiffs held under D.C. Code § 23-1322(a), see Def.’s Exs. C and E [59-4, 59-6],

and plaintiffs have conceded that holds under that provision are discretionary, not administrative.3

See Pls.’ Opp’n to Def.’s Mot. to Dismiss Am. Compl. [14] at 12 (“the statutory holds [under D.C.

Code § 23-1322(a)] are discretionary”). Put differently, “the discretionary decisions of a[] [judge]

without policymaking authority are insufficient to establish § 1983 liability.” Chortek, 356 F.3d at

749.

       Plaintiffs’ bald claim that Magistrate Judge Howze acted pursuant to “another Superior

Court administrative policy or custom,” Opp’n at 18, based on a reference to “training,” Opp’n at

39, is insufficient to overcome the District’s motion to dismiss. Where a plaintiff “does not name

or identify the policies, practices, or customs” or “cite any incident other than the events alleged

in her complaint,” she is “merely speculating that an unidentified policy and uncorroborated

practice or custom exists without providing any factual heft to support the allegation,” which “is

insufficient to state a claim under § 1983.” Trimble v. District of Columbia, 779 F. Supp. 2d 54,

59 (D.D.C. 2011). The Court need not afford plaintiffs the benefit of all inferences that can be

derived from the facts alleged, Opp’n at 39, where, as demonstrated, they are contrary to public




       3
          The District does not contend that the District of Columbia Code supersedes the Fourth
Amendment, as plaintiffs suggest. Opp’n at 31. Instead, the District contends that it cannot be held
liable for the discretionary acts of judges acting in their judicial capacity.
                                                   7
            Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 8 of 9



records. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (the court must be able to “draw [a]

reasonable inference that the defendant is liable for the misconduct alleged”).

           In addition, plaintiffs’ understanding of Manuel v. City of Joliet, 137 S. Ct. 911, 914-915

(2017), is incorrect. Plaintiffs characterize that case as holding “that a detention order does not

defeat a plaintiff’s illegal detention claim if the order was issued based on a defective Gerstein

lacking in probable cause ….” Opp’n at 43 (emphasis in original). But the plaintiff in Manuel “was

held in jail for some seven weeks after a judge relied on allegedly fabricated evidence to find

probable cause that he had committed a crime.” 137 S. Ct. at 914. The Supreme Court simply held

that he was entitled to seek damages because detention without probable cause violates the Fourth

Amendment, leaving “all other issues” for the lower courts to decide on remand. Id. The Court did

not address whether a decision by a municipal judge constitutes a custom or policy that subjects a

municipality to liability.

    III.      Claim III Cannot be Sustained Under the Fifth Amendment.

           Finally, plaintiffs cite Velarde v. County of Alameda, Civil Action No. 15-03323-SI, 2016

U.S. Dist. LEXIS 53110 (N.D. Cal. Apr. 20, 2016), as the sole support for their Fifth Amendment

strip-search claim. Opp’n at 36-37. However, Velarde did not squarely address whether a plaintiff

can assert a strip-search claim under the Fifth Amendment. And because plaintiffs have failed to

rebut the District’s argument that plaintiffs’ strip-search claim can only be asserted under the

Fourth Amendment, Mot. at 23-24, the Court should treat that argument as conceded. Hopkins v.

Women’s Div., 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (Walton, J.) (citations omitted) (“It is well

understood in this Circuit that when a plaintiff files an opposition to a dispositive motion and




                                                    8
           Case 1:15-cv-00352-RBW Document 87 Filed 07/29/19 Page 9 of 9



addresses only certain arguments raised by the defendant, a court may treat those arguments that

the plaintiff failed to address as conceded.”).4

                                          CONCLUSION

       For the foregoing reasons, this Court should grant the District’s motion to dismiss.

Dated: July 29, 2019.                          Respectfully submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia

                                               TONI MICHELLE JACKSON
                                               Deputy Attorney General
                                               Public Interest Division

                                               /s/ Fernando Amarillas
                                               FERNANDO AMARILLAS (974858)
                                               Chief, Equity Section

                                               /s/ Michael A. Tilghman II
                                               MICHAEL A. TILGHMAN II (988441)
                                               SCOTT P. KENNEDY
                                               Assistant Attorneys General
                                               441 Fourth Street, N.W., Suite 630S
                                               Washington, D.C. 20001
                                               (202) 727-6247; (202) 741-8776 (fax)
                                               michael.tilghman@dc.gov

                                               Counsel for Defendant
                                               The Government of the District of Columbia




       4
         Oddly, plaintiffs state that they “are aware that the Court dismissed this claim in the
original memorandum opinion but Plaintiffs do not wish to abandon the claim.” Opp’n at 36-37.
This Court has not previously addressed the issue.
       Admitted to practice only in the State of Washington. Practicing in the District of
Columbia under the direct supervision of Fernando Amarillas, a member of the D.C. Bar. See
LCvR 83.2(f).


                                                   9
